On Petition foe Re-Heaeing.
Want of limitation on the amount of the license tax to the sum of $250.00 is urged as grouud of invalidity in the ordinance. The statute fixes the limit at 2Vi • cents per barrel, Code 1906, chapter 32 section 74, and that is the amount imposed by the ordinance. The $250.00 limitation prescribed by section 18 of said chapter applies to licenses to sell beer, ale or porter at wholesale, not a license to carry on a brewery. *38The legislature has observed the very substantial difference between selling only and manufacturing and selling.

Reversed.